UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 16, 2010 SPEEDUS CORP. (Exact name of registrant as specified in charter) Delaware 000-27582 13-3853788 (State or other jurisdiction of incorporation) (Commission Identification No.) (IRS Employer File Number) 1 Dag Hammarskjold Blvd. Freehold, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (888)-773-3669 Ext. 23 Not Applicable (Former name or former address, if changed from last report) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Form 8-K/A amends andrestates in its entirety the Form 8-K filed by Speedus Corp. on August 16, 2010. ITEM 4.01. CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT On August 16, 2010, Speedus Corp. (the “Company”) was notified that Amper, Politziner and Mattia, LLP (“Amper”), an independent registered public accounting firm, combined its practice with that of Eisner LLP (“Eisner”), and the name of the combined practice operates under the name EisnerAmper LLP. The Audit Committee of the Company’s Board of Directors has engaged EisnerAmper LLP to serve as the Company’s new independent registered public accounting firm. During the Company’s last two fiscal years ended December 31, 2009 and 2008 and through the date of the Current Report on Form 8-K/A, the Company did not consult with Eisner regarding any of the matters or reportable events set forth in Item 304(a)(2)(i) and (ii) of Regulation S-K. The audit reports of Amper on the (consolidated) financial statements of the Company as of and for the years ended December 31, 2009 and 2008 did not contain an adverse opinion or a disclaimer of opinion, and were not qualified or modified as to audit scope or accounting principles. The reports of Amper on the Company’s consolidated financial statements as of and for the years ended December 31, 2009 and 2008 contained an explanatory paragraph which noted that there was substantial doubt as to the Company’s ability to continue as a going concern. In connection with the audit of the Company’s consolidated financial statements for the fiscal years ended December 31, 2009 and 2008 and through the date of this Current Report on Form 8-K/A, there were (i) no disagreements between the Company and Amper on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of Amper, would have caused Amper to make reference to the subject matter of the disagreement in their report on the Company’s financial statements for such year or for any reporting period since the Company’s last fiscal year end and (ii) no reportable events within the meaning set forth in item 304(a)(1)(v) of Regulation S-K. The Company has provided Amper a copy of the disclosures in this Form 8-K/A and has requested that Amper furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not Amper agrees with the Company’s statements in this Item 4.01. A copy of the letter datedSeptember 1, 2010 furnished by Amper in response to that request is filed as Exhibit 16.1 to this Current Report on Form 8-K/A. Item 9.01 Financial Statements and Exhibits (c) Exhibits. Letter fromindependent registered public accounting firm SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Speedus Corp. By: /s/John A. Kallassy Name:John A. Kallassy Title:Chief Financial Officer Date: September 1, 2010 EXHIBITS INDEX EXHIBIT NUMBER TITLE OF DOCUMENT Letter fromindependent registered public accounting firm
